DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 was filed on the mailing date of the application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Objections
Claim 14 is objected to because of the following informalities:  lines 4-5 recite, “the circuit board,” claim should be changed to recite –a circuit board--.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. [U.S. 9,748,698] in view of Tokunaga [U.S. 6,971,916].
Regarding claim 1, Morgan discloses an electrical connector comprising: a housing (fig. 4; 138); a plurality of terminals (fig. 2; 144) held on the housing (138), the terminals (144) being arranged in the form of terminal pairs (fig. 2; 158) for transmitting differential signals (Col. 4 Ln. 55-57); a plurality of first shielding sheets (fig. 2; 180) shielding the terminals (144); and a plurality of second shielding sheets (fig. 2; 182) shielding the terminals (144), the second shielding sheet (182) being arranged to stop at the first shielding sheets (180) to form a plurality of shielding cavities (fig. 2; 194) separated from each other, the terminal pairs (158) being distributed in corresponding shielding cavities (194), wherein one first shielding sheet (180) is provided between each terminal pair (158) and an laterally adjacent (fig. 2; 140 to 140 direction, see fig. 4) terminal pair (158); and two second shielding sheets (182) are provided between each terminal pair (144) and a longitudinally adjacent (fig. 2; 182 to 182 direction, see fig. 4) terminal pair (144).
Morgan does not disclose the second shielding sheet being arranged to cross at the first shielding sheets.
However Tokunaga teaches the second shielding sheet (fig. 2; 15) being arranged to cross at the first shielding sheets (fig. 2; 13).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the second shielding sheet being arranged to cross at In re Japikse, 86 USPQ 70, and also for the benefit of having a simple structure so as to reduce occurrence of crosstalk between contacts and to prevent degradation of transmission characteristics in order to have optimum signal quality.

Regarding claim 4, Morgan modified by Tokunaga has been discussed above. Morgan discloses wherein the plurality of first shielding sheets (180) are parallel to each other (see fig. 4), the plurality of second shielding sheets (182) are parallel to each other (see fig. 4), and the first shielding sheet (180) and the second shielding sheet (182) are perpendicular to each other (see fig. 4).

Claims 2, 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. [U.S. 9,748,698] and Tokunaga [U.S. 6,971,916] as applied to claims 1 and 4 above, and further in view of Mason et al. [U.S. 2013/0017721].
Regarding claim 2, Morgan discloses housing (138) is formed integrally by die-casting (Col. 4 Ln. 12-16).
Regarding claim 3, Morgan discloses wherein the first shielding sheets (180) and the second shielding sheets (182) are stamped formed from a sheet of metal (Col. 5 Ln. 60-62) and then assembled on the housing (138).
Regarding claims 2 and 3, Morgan does not disclose wherein the first shielding sheets and the second shielding sheets are formed integrally by die-casting [claim 2], wherein the first shielding sheets and the second shielding sheets are first formed integrally by die-casting [claim 3].
Regarding claims 2 and 3, Mason teaches wherein the first shielding sheets (fig. 3; 127a) and the second shielding sheets (fig. 3; 127b) are formed integrally by die-casting (Par [0043], third sentence from the bottom of the paragraph).
NOTE: In accordance to MPEP 2113, the method of forming the device is not germane to the issue of patentability of the device itself. Therefore, the limitation, “integrally formed by die-casting,” has not been given significant patentable weight.  Please note that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product, i.e first and second shielding sheets and housing, does not depend on its method of production, i.e. integral die-casting, In re Thorpe, 227 USPQ 964, 966 (Federal Circuit 1985).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the first shielding sheets and the second shielding sheets being first formed integrally by die-casting as suggested by Mason because it would have been an obvious matter of design choice to integrally form the first and second shield shielding sheets from die-casting since it appears that the invention would perform equally well with the first and second shield shielding sheets being stamped from sheet metal; furthermore it would have been obvious for the benefit of providing improved complex shapes within closer tolerances than many other mass production processes, having little or no machining required and providing parts which are durable, dimensionally stable, and have the feel and appearance of quality.

Regarding claim 5, Morgan discloses wherein the housing (138) includes a bottom wall (fig. 2; 148) and a pair of side walls (fig. 2; 140) jointly enclosing a receiving space (fig. 2; 142), the first shielding sheet (180) includes a mating portion (fig. 2; 176) extending into the receiving space (142), and the second shielding sheet (182) includes a plurality of mounting pins (fig. 2; 186).
Morgan does not disclose the mating portion having a plurality of resilient contacts.
However Mason teaches mating portion (fig. 5; 214) having a plurality of resilient contacts (fig. 5; 215, 242).
.

Claims 6, 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. [US 2014/0024256] in view of Yamada et al. [U.S. 7,588,463].
Regarding claim 6, Davis discloses an electrical connector comprising: a plurality of module sheets (fig. 1; 122) stacked laterally, each module sheet (122) including: a conductive shell (fig. 2; 214) having a plurality of grooves (see below mark-up from fig. 2; A) on one side thereof and a plurality of ribs (mark-up; B) each formed between every two adjacent grooves (A); a plurality of signal terminals (fig. 2; 124) accommodated in corresponding grooves (A); a plurality of insulating members (fig. 2; 240, 242) which are installed in the conductive shell (214) for fixing corresponding signal terminals (124) and electrically isolating the signal terminals (124) from the conductive shell (214); and a sheet-shaped ground plate (fig. 2; 126) installed on the one side of the conductive shell (214); and wherein the insulating members (240, 242) on at least one of the signal terminal (124) are discretely arranged (240, 242 are arranged specifically).
Davis does not disclose a fixing member for securing the plurality of module sheets together.
However Yamada teaches a fixing member (fig. 3; 73) for securing the plurality of module sheets (fig. 3; 31) together.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a fixing member for securing the plurality of module sheets together as suggested by Yamada for the benefit of improving the structural integrity of a miniaturized high frequency connector.

    PNG
    media_image1.png
    586
    737
    media_image1.png
    Greyscale

Mark-Up
Regarding claim 7, Davis modified by Yamada has been discussed above. Davis discloses wherein the ribs (B) are provided with a plurality of convex hulls (mark-up above; C), the ground plate (126) is provided with a plurality of holes (mark-up above; D) matching with the convex hulls (C), the convex hull (C) is cylindrical, and the convex hulls (C) and the conductive shell (214) are integrally formed by die-casting (Par. [0035]; first two sentences).

Regarding claim 10, Davis modified by Yamada has been discussed above. Davis discloses wherein the signal terminals (124) are arranged in the form of signal terminal pairs for transmitting differential signals (Par. [0015]; second sentence from the last), each of the signal terminals (124) includes a mounting foot (fig. 2; 252), and the ground plate (126) includes a plurality of mounting pins (fig. 2; 316), the mounting pins (316) and the mounting feet (252) are located in a common plane (fig. 3; 316 and 252 are lined up next to each other), and the pins (316) are arranged between the mounting feet (252) of adjacent signal terminal pairs (124 pair).

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over over Davis et al. [US 2014/0024256] and Yamada et al. [U.S. 7,588,463] as applied to claim 6 above, and further in view of Amleshi et al. [U.S. 7,878,853].
Regarding claims 12 and 13, Davis and Yamada disclose all of the claim limitations except wherein a portion of the signal terminal not covered by the insulating member is suspended in the groove and exposed to air, and the length of the signal terminal exposed to air is greater than the length covered by the insulating member [claim 12]; wherein a width dimension of the signal terminal covered in the insulating member is smaller than a width dimension of the signal terminal exposed to air [claim 13].
Regarding claims 12 and 13, Amleshi teaches wherein a portion of the signal terminal (fig. 4; 113) not covered by the insulating member (fig. 4; 112) is suspended in the groove (fig. 4; grooves between 142) and exposed to air (see fig. 4), and the length of the signal terminal (113) exposed to air (exposed 113) is greater than the length covered (covered parts of 113) by the insulating member (112); wherein a width dimension (fig. 13; SRW) of the signal terminal (113) covered in the insulating member (112) is smaller than a width dimension (fig. 13; SW) of the signal terminal (113) exposed to air (see figs. 4 and 5b).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate a portion of the signal terminal not covered by the insulating member being suspended in the groove and exposed to air, and the length of the signal terminal exposed to air is greater than the length covered by the insulating member and a width dimension of the signal terminal covered in the insulating member being smaller than a width dimension .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over over Davis et al. [US 2014/0024256], Yamada et al. [U.S. 7,588,463] and Amleshi et al. [U.S. 7,878,853] as applied to claim 13 above, and further in view of Pan [U.S. 8,961,229].
Davis, Yamada and Amleshi disclose, (Davis) wherein the signal terminals (124) are arranged in the form of a signal terminal pair for transmitting differential signals (Par. [0015]; second sentence from the last), the two signal terminals (124) forming the signal terminal pair (124 pair) are housed in same groove (A), each of the signal terminals (124) includes a mounting foot (252) mounted on the circuit board (fig. 1; 106), a mating end (250), and an intermediate portion (fig. 2; section of 124 between 250 and 252) between the mating end (250) and the mounting foot (252), the mounting foot (252) extends out of the conductive shell (214) in the mounting direction (fig. 1; direction toward 106), and the intermediate portion (section of 124 between 250 and 252) is received in the groove (A).
Davis, Yamada and Amleshi do not disclose the mating end are received in the groove as well.
However Pan teaches the intermediate portion (fig. 3; 142) and the mating end (fig. 3; 140) are received in the groove (fig. 3; 132, 162, 163).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to incorporate the mating end are received in the groove as well, suggested by Pan for the benefit of having an improved connector for high speed data transmission which has reduced crosstalk.

Allowable Subject Matter
Claims 8, 9, 11 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS E HARCUM whose telephone number is (571)272-9986. The examiner can normally be reached Mon-Fri. 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Riyami can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/MARCUS E HARCUM/               Examiner, Art Unit 2831